Citation Nr: 0928207	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-39 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1987 to April 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri, granting service connection for irritable 
bowel syndrome and assigning an initial disability rating of 
10 percent.

In June 2009, the Veteran had been scheduled for a personal 
hearing over which a Veterans Law Judge of the Board would 
have presided while at the RO.  However, the Veteran failed 
to appear for her scheduled hearing, and to date, VA has not 
received a request to reschedule or a statement of good cause 
explaining why the Veteran failed to report.  As such, the 
Veteran's request for a Board hearing is deemed withdrawn.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in April 2007 granting the 
Veteran's claim of service connection for bipolar disorder.  
Since this grant constituted a full grant of the benefits 
sought on appeal, this claim is no longer in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she is entitled to an initial 
disability rating in excess of 10 percent for her service-
connected irritable bowel syndrome.  However, as outlined 
below, additional evidentiary development is necessary before 
appellate review may proceed.  

The last evidence of VA treatment of record is dated March 
2007.  According to an August 2008 Field Examination Report, 
the Veteran was still receiving routine medical care from the 
VA Medical Center (VAMC) in Tuscaloosa, Alabama at this time.  
Therefore, VA must obtain copies of the Veteran's VA 
treatment records dated from March 2007 to the present and 
incorporate these records into the claims file.  

Also, the last VA examination of record took place in 
November 2005.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that the 
current rating may be incorrect.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  Since it has been more than three years 
since the Veteran's last VA examination, and given that this 
matter is being remanded for the reasons states above, the 
Veteran must be afforded the opportunity to appear for a new 
VA examination in this case.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain copies of the 
Veteran's records from the VAMC in 
Tuscaloosa, Alabama from March 2007 to the 
present.  The Veteran should also be asked 
to submit any additional evidence or 
information that she has in support of her 
claim.  Any records obtained should be 
incorporated into the Veteran's claims 
file.  

2.  The RO/AMC shall then schedule the 
Veteran for examination of her irritable 
bowel syndrome before an appropriate 
specialist(s) to determine the current 
severity of her disability.  The examiner 
should outline all of the Veteran's 
relevant symptoms, and indicate the degree 
and frequency of abdominal distress, 
diarrhea, and/or constipation experienced 
by the Veteran.  The Veteran's claims file 
must be made available for review at the 
time of examination.  The examiner must 
also provide a complete rationale for any 
opinion(s) offered.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


